OFFICE   OF THE ATTORNEY   GENERAL
               AUSTIN
              ._    __-,,, I-~..~_-....   _~.~.,_
                                              ...____.I_,_    -_.-   ._._._ --..~~_.--___--        ,....-..   .-,. -   .~..


,




    eon.’ Robert F. Cherry,                    January 12, 1939, PaFe 2


                Under your question,   I am oonstralncd    to view
    the nottar from the County Treasurer’s      position   in ac-
    acptlnc e.m?lo:r.remt a& ‘rendering services    outside his
    0r:lcial   duties and v&cthor Or not t~he compensation
    a-reed to ba ?aid him in grohiblted.      The opinion sub-
    ,2ltted seems tc ,?~a1 with the question in a similar
    ;.;annor .
                You are advised that, Ln my o?inlca,      it is
    ?br.missible for 0. County Treasurer to accept compensation
    for services   rendorod beyond.tho duties of hfs office,
    vhre the performance of suoh services       oelled for are
    clearly not within the scope or his official       duties,    nor
    in ~~yw= conncotsd with or incid.ent to the’ duties of
    tk?o office  YAich. he holds.  Such services    0utsld.o !?is
    0rfiOhi        dut~fR3        tie not       --.*flr
                                                ,A>':I\_,
                                                        ,_   t0  b8   r.r&i:,!t--:fi          yq     lce,;r,
    !:Gct:-?iT~~    CGT:'J*?:r?a:,tt:G" for             sucb*   'T-‘*v;ce.
                                                                .m,A . -      .(,QJlC         30     i&c
    ::z:‘i;: 5s azy other .inciividu:il                      qualiflea         to seek anL re-
    ttiiri emp,logmsnt.
                Articles  3941, 3942 and 3943, Eeviscd Civil
    Et,atutes of 1923 and. a!?end:xnte t&ret0   are c.yplicabla
    tn the County ~roaeuror~s 0iYlcs cod fix a :c3x:13un cord-
    ::c:nsation as ~:ine relet&s to only the dut,fes of his
    of’fico and have no apnlicction   to e+traseiviGscis
    Z3GTed to in ‘your letter.
                 As your question involves em?loynent between
    t::o commissioners1 oourt and Covnty Treasurer,    I em able
    to agee with the conclusion     reached in the brief sub-
    “I!ttad, assudn.~ tb*x snrvices ren,Lered arc withfn the
    l~~lltetlon placed and the authority conferred on the
    eo-;nissionors’   court.
                                                              Yours respectfully




         _